Citation Nr: 1712107	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  15-00 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a cervical spine condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to June 1970.  The Veteran served in Vietnam and received a Parachutist Badge and Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2012 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA). Jurisdiction has since transferred to Waco, Texas. 

In December 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran has a current cervical spine disability that is the result of an injury during active duty service.


CONCLUSION OF LAW

The criteria for service connection for a cervical spine condition have been met. 38 U.S.C. A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  
As a general matter, service connection for a disability requires evidence of: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may also be granted for listed chronic diseases, such as arthritis, if such are shown to have been manifested to a compensable degree within a presumptive period (usually one year) following separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

A nexus to service may be presumed when "a chronic disease is 'shown in service (or within the presumptive period under § 3.307).'" Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013). To be "shown in service," there must be "a reliable diagnosis of the chronic disease while in service.... [T]he disease identity must be established and the diagnosis not be subject to legitimate question." Id. In such cases, the claimant need not demonstrate nexus, "so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease." Id. 

Alternatively, continuity of symptomatology may be used in place of nexus "[i]f evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not 'shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned,' i.e., 'when the fact of chronicity in service is not adequately supported.'" Walker, 708 F.3d at 1336; 38 C.F.R. § 3.303 (b).

The Board must consider all the evidence of record and make appropriate determinations of competency, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence concerning onset and a history of symptoms during or after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran was initially diagnosed with moderate degenerative disc disease at C5-C6 and mild degenerative disc disease at C6-C7 in October 2010.  The August 2011 VA examination report noted a diagnosis of cervical radiculopathy.  Furthermore, the September 2012 disability benefits questionnaire and a January 2015 VA treatment record documented a history of cervical spondylosis beginning in August 2012. Thus, the first element of direct service connection is met.

Service treatment records do not reflect any complaints or treatment relating to a cervical spine condition.  Nevertheless, the Veteran has reported landing on his back and shoulders after he was thrown from a jeep in February 1967, as well as training as a paratrooper during service.  The Veteran is competent to report an in-service injury.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report that of which he or she has personal knowledge.)  

In both the January 2015 VA Form 9 and an April 2013 statement, the Veteran reported receiving medication for a neck injury after an in-service jeep accident.  At the December 2016 hearing, he testified that he had experienced constant pain since the jeep accident and had treated it with over the counter pain medication.  He had not been involved in any accidents since service and was not active in sports prior to service.  Althought the jeep accident is not documented in the service treatment records, the Veteran's statements regarding the jeep accident and participating in paratrooper jumps both credible and consistent with the documentation available.  It is unclear whether the jeep accident occurred in combat, but the Board is mindful that the Veteran served in combat and that his reports of combat injuries are presumed to be accurate.  38 U.S.C.A. § 1154(b) (West 2014).  . Thus, the second element of direct service connection is satisfied.  

The remaining question is whether there is a nexus, or link, between the current disability and the Veteran's service.

The record contains two VA examination reports pertaining to the etiology of the Veteran's cervical spine condition; as well as two private medical opinions.  Each report must be considered and weighed. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).

Evidence in support of the Veteran's claim consists of August 2012 and June 2015 private opinions.

The August 2012 private opinion noted complaints of neck pain for many years, including numbness along his left side.  An MRI revealed loss of cervical lordotic curve, associated cervical spondylosis with multilevel diffuse bulging discs and hypertrophic marginal osteophytes, as well as anterior C7-T1, T1-2, and T1-3 sac indentation by disc disease.  The private physician diagnosed multilevel degenerative disc disease and opined that the condition was connected with strenuous activity, such as working as a paratrooper.  The opinion is of some probative weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); See Stefl v. Nicholson, 21 Vet. App. 120 (2007).   

The June 2015 opinion submitted by Dr. N.W. documented the Veteran's reports that he was thrown from a vehicle in Vietnam in 1967 and was later told that his left arm pain was due to a neck condition, as opposed to an in-service wrist fracture.  Dr. N.W. noted diagnoses of cervical spondylosis, non-compressive cervical disc disease, as well as narrowing and possible compression of the left cervical nerve root at C5-C6.  He concluded that the Veteran had radiculopathy from nerve root compression and that his spondylosis had developed over time, but was not the cause of the intermittent pain since the in-service injury.  Dr. N.W. opined that it was at least as likely as not that the compression of the left cervical nerve root occurred at the time of the left shoulder injury, but could not be diagnosed in 1967 as MRI and CT scanning were not available.  He explained that the pain occurred proximal to the wrist fracture site, which was consistent with a more proximal lesion, such as in the neck.  Furthermore, the improvement provided by cervical traction treatment supported a diagnosis of cervical radiculopathy.  

Dr. N.W. reasoned that the Veteran's radiculopathy and neck injury occurred at the time of his in-service injury, but could not be medically evaluated at that time.  The degenerative joint disease and cervical disc disease were unlikely the cause of his arm pain, but could have been caused by military training.  The Board finds that this opinion had clear conclusions and strong supporting data, as well as a reasoned medical explanation connecting the two. As a result, the Board affords it great probative weight. See Nieves-Rodriguez, supra; Stefl, supra.

The negative evidence includes the August 2011 and October 2012 VA examination reports.  

In August 2011, the Veteran underwent a VA examination for his left arm.  The examination report noted that X-rays demonstrated substantial degenerative changes in his cervical spine, but that the left wrist weakness and numbness were the result of cervical radiculopathy.  The examiner opined that the cervical radiculopathy was not the result of military service, as cervical degenerative changes were not generally caused by participating in activities while on active duty.  Furthermore, the examiner stated that medical evidence did not exist to support the contention that paratroopers had an increased risk of cervical degenerative changes. 

In October 2012, VA afforded the Veteran an examination specifically for his cervical spine condition.  He described cervical neck pain that first manifested during paratrooper jumps in the late 1960's and early 1970's.  The examiner diagnosed cervical spondylosis and C7-C8 right radiculopathy.  He opined that the cervical spine condition was less likely than not incurred in or caused by "the claimed in-service injury," as there was no evidence of cervical spondylosis or radiographic evidence of any spinal pathology in-service.  Further, the examiner noted that there was a large gap of continuity of symptomatology between in-service paratrooper training and the onset of cervical radiculopathy in August 2011.  In this regard, the Board notes that a medical opinion is inadequate if it relies on the absence of corroborating treatment records and fails to consider a Veteran's reports.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner did not address the Veteran's statements regarding the 1967 jeep accident or continuous pain, while relying on the lack of in-service and post-service documentation of complaints of neck pain for many years.  Accordingly, the opinion is of limited probative value.

Here, the August 2011 VA examiner and Dr. N.W each reviewed the claims file. Despite the VA examiner's negative opinion, the Board is also persuaded by Dr. N.W.'s well-supported opinion that took into account the Veteran's circumstances and medical history, as corroborated by documentary evidence; and provided an opinion that reflected a thorough understanding of the Veteran's case.  For these reasons, the Board accords equal probative weight to each of the opinions provided.  The favorable and unfavorable evidence is in equipoise and, as such, reasonable doubt is resolved in the Veteran's favor and the claim is granted. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for a cervical spine condition is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


